ORDER
The court having received a certified copy of the judgment from the clerk of the Supreme Court in United States v. Mead Corporation, 538 U.S. 218, 121 S.Ct. 2164, 150 L.Ed.2d 292 (2001), the mandate is recalled, and the appeal is reinstated.
IT IS ORDERED THAT:
(1) New briefs shall be filed, with particular attention paid to the Supreme Court decision.
(2) Each party shall file a brief of no more than 20 pages, within 30 days of the date of filing of this order. The court sua sponte allows amicus briefs. An original and 11 copies shall be filed, and two copies shall be served on opposing counsel.